DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozawa et al. (US 2015/0001558; herein “Nozawa”).
Regarding claim 1, Nozawa (first interpretation) discloses in Fig. 15 and related text a light-emitting device comprising:
a semi-transmissive reflection layer (E2, see [0065]);
a first reflection layer (41, see [0065]) that is disposed in a first sub-pixel (PE[G]);
a second reflection layer (41) that is disposed in a second sub-pixel (PE[R]), the second sub-pixel that emits same color light as the first sub- pixel (see [0062]); and
a light-emitting functional layer (46, see [0062]) that is disposed between the first reflection layer (41 in PE[G]) and the semi-transmissive reflection layer (E2), and that is disposed between the second reflection layer (41 in PE[R]) and the semi- transmissive reflection layer, wherein
a distance between the second reflection layer and the semi- transmissive reflection layer (ZR) is longer than a distance between the first reflection layer and the semi-transmissive reflection layer (ZG) (e.g. emit white light from functional layer, see [0068]).
Regarding claim 3, Nozawa further discloses 
a first pixel electrode (E1 in PE[G], see [0038]) that is disposed between the first reflection layer (41 in PE[G]) and the light-emitting functional layer (46);
a second pixel electrode (E1 in PE[R]) that is disposed between the second reflection layer (41 in PE[R]) and the light-emitting functional layer (46); and
an insulating layer that (60, see [0055]) is disposed between the first reflection layer and the first pixel electrode, and that is disposed between the second reflection layer and the second pixel electrode, the insulating layer having a first layer (e.g. 61) including a first material (e.g. silicon nitride, see [0066]) and a second layer (e.g. 62 and 63) including a second material (e.g. silicon oxide, see [0066]) which is different from the first material, wherein
a thickness of the second layer (62 and 63) in the second sub-pixel (PE[R]) is thicker than a thickness of the second layer in the first sub-pixel (PE[G]) (combined thickness of 62 and 63 in PE[R], thickness of only 62 in PE[G]).
Regarding claims 5 and 7, Nozawa further discloses wherein the first sub-pixel (PE[G]) is arranged in a center of a display region more than the second sub-pixel (PE[R]) (e.g. “display region” interpreted as region shown in Fig. 15).
Regarding claim 9, Nozawa further discloses an electronic apparatus comprising the light-emitting device of claim 1 (see e.g. [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Song et al. (US 2016/0240591; herein “Song”).
Regarding claims 1 and 2, Nozawa (second interpretation) discloses in Fig. 15 and related text a light-emitting device comprising:
a semi-transmissive reflection layer (E2, see [0065]);
a first reflection layer (41, see [0065]) that is disposed in a first sub-pixel (e.g. a first PE[R]);
a first color filter that is disposed in the first sub-pixel, and that is disposed on an opposite-side of the semi-transmissive reflection layer from the first reflection layer (see [0077]);
a second reflection layer (41) that is disposed in a second sub-pixel (e.g. a second PE[R]), the second sub-pixel that emits same color light as the first sub- pixel (e.g. red); and
a second color filter that is disposed in the second sub-pixel, and that is disposed on an opposite-side of the semi-transmissive reflection layer from the second reflection layer, and that is same color as the first color filter (see [0077]; note that the color will be the same for two red pixels);
a light-emitting functional layer (46, see [0062]) that is disposed between the first reflection layer (41 in the first PE[R]) and the semi-transmissive reflection layer (E2), and that is disposed between the second reflection layer (41 in the second PE[R]) and the semi- transmissive reflection layer.
Nozawa (second interpretation) does not explicitly disclose 
a distance between the second reflection layer and the semi- transmissive reflection layer is longer than a distance between the first reflection layer and the semi-transmissive reflection layer.
In the same field of endeavor, Song teaches in Figs. 1-2 and related text  
a distance between the second reflection layer and the semi- transmissive reflection layer (distance H2 between 210 and 240 in R2 of P2, see [0065], [0075], and [0083]) is longer than a distance between the first reflection layer and the semi-transmissive reflection layer (distance H1 between 210 and 240 in R1 of P1, see [0065], [0075], and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nozawa by having a distance between the second reflection layer and the semi- transmissive reflection layer longer than a distance between the first reflection layer and the semi-transmissive reflection layer, as taught by Song, in order to achieve a device capable of having a bent screen with uniform color characteristics (see Song [0111]).
Regarding claims 3 and 4, Nozawa further discloses 
a first pixel electrode (E1 in the first PE[R], see [0038]) that is disposed between the first reflection layer (41 in the first PE[R]) and the light-emitting functional layer (46);
a second pixel electrode (E1 in the second PE[R]) that is disposed between the second reflection layer (41 in the second PE[R]) and the light-emitting functional layer (46); and
an insulating layer that (60, see [0055]) is disposed between the first reflection layer and the first pixel electrode, and that is disposed between the second reflection layer and the second pixel electrode, the insulating layer having a first layer (e.g. 61) including a first material (e.g. silicon nitride, see [0066]) and a second layer (e.g. 62 and 63) including a second material (e.g. silicon oxide, see [0066]) which is different from the first material, wherein
a thickness of the second layer (62 and 63) in is thicker (in a pixel with a longer distance between the reflection layer and the semi- transmissive reflection layer) than a thickness of the second layer (in pixel with a shorter distance between the reflection layer and the semi- transmissive reflection layer).
The limitation “a thickness of the second layer in the second sub-pixel is thicker than a thickness of the second layer in the first sub-pixel,” by the combination of the distance being greater in the second sub-pixel than in the first sub-pixel, as shown by Song, and a pixel having a longer distance being having combined thickness of 62 and 63 whereas a pixel with a shorter distance has thickness of only 62, as shown by Nozawa.
Regarding claims 5-7, the combined device shows wherein the first sub-pixel (Song: R2 of P2) is arranged in a center of a display region more than the second sub-pixel (R1 of P1) (see Fig. 1).
Regarding claim 9, the combined device shows an electronic apparatus comprising the light-emitting device of claim 1 (Nozawa: see e.g. [0031]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al. (US 2020/0251535) is cited for showing pixels of the same color with different resonant cavity heights (see Fig. 2 and related text).
Abe et al. (JP 2010-211984) is cited for showing pixels having different resonant cavity heights do to different thicknesses of underlying insulating layers (see Fig. 3 and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/21/2022